Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2018/ 080963 filed in China on 03/28/2018, published as WO 2019/041801 on 07/07/2019. 
Acknowledgment is made of applicant’s claim for priority of application CN 20171075655.6 filed in China on 08/28/2017.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to point out what is included or excluded by the claim language.
In claim 4 – The clause “and/or” is indefinite, in that it fails to point out what is included or excluded by the claim language. Claims 5-8 are also rejected by virtue of dependency. Appropriate correction is required.
For examination purposes the Examiner considers the limitation as “and”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. US 2018/0308863.
Claim 1: Chen et al. disclose a display substrate, comprising: 
(Fig. 3) a base substrate (array substrate) [0037]; 
a plurality of pixel units 1 arranged in an array on the base substrate (the array substrate comprises a plurality of pixels including a plurality of sub-pixels 1) [0057]; 
(Fig. 3) data lines 2 located between any two adjacent columns of pixel units 1/1; and 
a group of gate lines 3 arranged corresponding to respective rows of pixel units 1; 
(Fig. 3) wherein each gate line 3 segments a pixel region of each pixel unit in a corresponding row of pixel units into a first sub-pixel region 1A and a second sub-pixel region 1B (sub-pixel portions) [0057]; 
(Fig. 6) each pixel unit 1 comprises slit electrodes 11, and two thin film transistors 4 (each sub-pixel comprises two TFTs 4) [0065] arranged corresponding respectively to the first sub- pixel region 1A and the second sub-pixel region 1B; 
(Fig. 6) the slit electrodes comprise a first slit electrode 11 (above the gate line 3) and a second slit electrode 11 (below the gate line 3) corresponding respectively to the first sub-pixel region and the second sub-pixel region, 
(Fig. 9) each of the first slit electrode 11 (above the gate line 3) and the second slit electrode 11 (below the gate line 3) comprises at least one slit group (upper left to lower right group of slits/ lower left to upper right group of slits), each slit group comprises a plurality of slits arranged in a same direction, an extension direction (upper left to lower right slits) of each slit in one of the at least one slit group of the first slit electrode is 
a direction of a corresponding electric field formed by the one of the at least one slit group of the first slit electrode is different from a direction of a corresponding electric field formed by the at least one of the at least one slit group of the second slit electrode (the two pixel electrodes 11 have opposite domain tilt directions, of a dual-domain configuration) [0057] [0053].  

Claims 1, 3, 4, 6, 9-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tien et al. CN 104460159.
Claim 1: Tien et al. disclose a display substrate, comprising: 
(Fig. 1A) a base substrate 100 [0066]; 
a plurality of pixel units (Pa/Pb/Pc) arranged in an array 102 on the base substrate 100 [0066]; 
(Fig. 2) data lines DL1 located between any two adjacent columns of pixel units; and a group of gate lines SL arranged corresponding to respective rows of pixel units [0070]; 
(Fig. 2) each gate line SL segments a pixel region of each pixel unit in a corresponding row of pixel units into a first sub-pixel region PE1 (region PE1 above the gate line SL)  and a second sub-pixel region PE2 (region PE2 below the gate line SL)  [0072]; 
each pixel unit comprises slit electrodes ST1/ST2, and two thin film transistors (T1/T2) arranged corresponding respectively to the first sub-pixel region (region PE1 above the gate line SL) and the second sub-pixel region (region PE2 below the gate line SL) [0071]; 
wherein the slit electrodes comprise a first slit electrode PE1 and a second slit electrode PE2 corresponding respectively to the first sub-pixel region (region PE1 above the gate line SL) and the second sub-pixel region (region PE2 below the gate line SL), 
each of the first slit electrode PE1 and the second slit electrode PE2 comprises at least one slit group ST1/ST2, each slit group comprises a plurality of slits (ST1, ST2) arranged in a same direction, an extension direction of each slit in one of the at least one slit group of the first slit electrode is different from an extension direction of each slit in at least one of the at least one slit group of the second slit electrode, and 
a direction of a corresponding electric field formed by the one of the at least one slit group (upper left to lower right group of slits) of the first slit electrode PE1 is different from a direction of a corresponding electric field formed by the at least one of the at least one slit group (lower left to upper right group of slits) of the second slit electrode PE2.  

Claims 3, 4, 6, 9-18: Tien et al. disclose
Claim 3: (Fig. 2) the first slit electrode PE1 (main pixel area) and the second slit electrode PE2 (sub-pixel area) [0072] are insulated from each other (inherent).
Claim 4: (Fig. 2) each slit ST1 of the first slit electrode PE1 has a same first slit line width, and any two adjacent slits, arranged in the same direction, of the first slit electrode have a same first slit spacing (ST1/ ST1); and
Claim 6: (Fig. 2) an area of the first sub-pixel region M (main pixel region) [0052] is not equal to an area of the second sub-pixel region S (sub-pixel region) [0053]
Claim 8: Regarding the limitation “when the area of the first sub-pixel region is n times the area of the second sub-pixel region, the first slit line width is no less than 1/n of the second slit line width, and the first slit spacing is no less than 1/n of the second slit line width, wherein n is a positive number”: Applicant fails to establish the feature above is crucial to solve any stated or long-felt need or an art-recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with Tien’s disclosure.
Claim 9: (Fig. 7) wherein each of the first slit electrode and the second slit electrode comprises one slit group, and an angle (θa-1, θb-1 , θc-1) between an extension direction of each slit in the one slit group of the first slit electrode, and an extension direction (θa-2, θb-2 , θc-2)  θ-2 of each slit in the one slit group of the second slit electrode ranges from 300 to 1500  (for θa-1, θb-1, θc-1: from 400 to 450; for θa-2, θb-2, θc-2: from 450 to 500)  [0085]
Claim 10: (Figs. 2, 3) the angle between the extension direction D1 (+450) [0076] of each slit in the one slit group of the first slit electrode, and the extension direction D2 (-450) of each slit in the one slit group of the second slit electrode is 900 ± 10. [0085]
Claim 11: (Fig. 2) the first slit electrode PE1 comprises one slit group (ST1), the second slit electrode PE2 comprises two slit groups (upper/lower groups ST2) comprising slits in different extension directions, and an angle between the extension directions of the slits in the two slit groups of the second slit electrode ranges from 100 to 1700; or the second slit electrode comprises one slit group (ST2), the first slit electrode PE1 comprises two 0 to 1700 (approximately 900 as shown in Fig. 2)   
Claim 12: (Figs. 2, 7) the second slit electrode PE2 comprises two slit groups (upper/lower groups ST2) comprising slits in different extension directions, the two slit groups (upper groups ST2) of the second slit electrode PE2 are arranged in an extension direction of the data lines DL2, and an angle between an extension direction of each slit in a slit group, in the second slit electrode, arranged proximate to a corresponding gate line CL1, and an extension direction of each slit in the one slit group (ST1) of the first slit electrode PE1 ranges from 300 to 1500 (approximately 900 as shown in Fig. 2); or when the first slit electrode PE1 comprises two slit groups (upper/lower groups ST1) comprising slits in different extension directions, the two slit groups (upper/lower groups ST2) of the second slit electrode are arranged in an extension direction of the data lines DL2, and an angle between an extension direction of each slit in a slit group (upper groups ST1), in the first slit electrode PE1, arranged proximate to a corresponding gate line CL1, and an extension direction of each slit in the one slit group of the second slit electrode PE2 ranges from 300 to 1500 (approximately 90 0 as shown in Fig. 2);   
Claim 13: (Fig. 2) each of the first slit electrode PE1 and the second slit electrode PE2 comprises two slit groups (upper/lower groups ST1, upper/lower groups ST2) comprising slits in different extension directions, an angle between the extension directions of the slits in the two slit groups (upper/lower groups ST1) of the first slit electrode PE1 ranges from 100 to 1700 (approximately 900 as shown in Fig. 2), and an angle between the 0 to 1700 (approximately 900 as shown in Fig. 2) 
Claim 14: (Figs. 2, 7) the two slit groups (upper/lower groups ST1) of the first slit electrode PE1, and the two slit groups (upper/lower groups ST2) of the second slit electrode PE2 are arranged in an extension direction of the data lines DL2 respectively, and an angle between an extension direction of each slit in a slit group, in the first slit electrode PE1, arranged proximate to a corresponding gate line CL1, and an extension direction of each slit in a slit group, in the second slit electrode PE2, arranged proximate to the corresponding gate line DL2 ranges from 300 to 1500 (approximately 900 as shown in Fig. 2)
Claim 15: (Fig. 2) each of the first slit electrode PE1 and the second slit electrode PE2 comprises four slit groups arranged in two rows and two columns, a row arrangement direction and a column arrangement direction of the four slit groups of the first slit electrode are parallel to the gate lines CL1/CL2 and the data lines DL2 respectively, and a row arrangement direction and a column arrangement direction of the four slit groups of the second slit electrode PE2 are parallel to the gate lines CL1/CL2 and the data lines DL2 respectively; and an angle between extension directions of slits in any two adjacent slit groups in the first slit electrode ranges from 100 to 1700, and an angle between extension directions of slits in any two adjacent slit groups in the second slit electrode ranges from 100 to 1700 (approximately 900 as shown in Fig. 2)
Claim 16: (Fig. 3) angles between extension directions of slits (ST1, ST2) in two pairs of slit groups, in the first slit electrode PE1 and the second slit electrode PE2, arranged 0 to 1500 respectively (approximately 900 as shown in Fig. 2).
Claim 17: a display panel (liquid crystal display panel) [0003].  
Claim 18: (Fig. 12) a display device (with color filter, TFT switching, etc.) [0134-0138].  
Claim 20: Tien et al. disclose
(Fig. 2) each of the first slit electrode PE1 and the second slit electrode PE2 comprises one slit group (left ST1/right SL2), and an angle between an extension direction of each slit in the one slit group (left ST1) of the first slit electrode PE1, and an extension direction of each slit in the one slit group (right ST2) of the second slit electrode PE2 ranges from 300 to 1500 (approximately 900 as shown in Fig. 2), 
or, (Fig. 2) the first slit electrode (PE1), the second slit electrode PE2 comprises two slit groups (upper/lower groups PE2) comprising slits in different extension directions, and an angle between the extension directions of the slits in the two slit groups of the second slit electrode ranges from 100 to 1700 (approximately 900 as shown in Fig. 2),  
or (Fig. 2) the second slit electrode PE2 comprises two slit groups (upper/lower groups PE1, upper/lower groups PE2), the first slit electrode PE1 comprises two slit groups (upper/lower groups PE1) comprising slits in different extension directions, and an angle between the extension directions of the slits in the two slit groups (upper/lower groups PE1) of the first slit electrode of the first slit electrode PE1 ranges from 100 to 1700 (approximately 900 as shown in Fig. 2),  
or, (Fig. 2) each of the first slit electrode PE1 and the second slit electrode PE2 comprises two slit groups (upper/lower groups PE1, upper/lower groups PE2) comprising slits in different extension directions, an angle between the extension directions of the 0 to 1700, and an angle between the extension directions of the slits in the two slit groups of the second slit electrode ranges from 100 to 1700 (approximately 900 as shown in Fig. 2),  
or, (Fig. 2) each of the first slit electrode PE1 and the second slit electrode PE2 comprises four slit groups arranged in two rows and two columns, a row arrangement direction and a column arrangement direction of the four slit groups of the first slit electrode are parallel to the gate lines CL1/CL2 and the data lines DL2 respectively, and a row arrangement direction and a column arrangement direction of the four slit groups of the second slit electrode are parallel to the gate lines CL1/CL2 and the data lines DL2 respectively; and an angle between extension directions of slits in any two adjacent slit groups in the first slit electrode ranges from 100 to 1700 (approximately 900 as shown in Fig. 2), and an angle between extension directions of slits in any two adjacent slit groups in the second slit electrode ranges from 100 to 1700 (approximately 900 as shown in Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tien et al. CN 104460159 in view of Imanishi US 2016/0103368.
Claim 2: Tien et al. disclose as above
Imanishi teaches
(Fig. 5) plate-shaped electrodes CT (common electrode CT with flat plate shape) [0080] arranged spaced from the slit electrodes PX on sides (lower side) of the slit electrodes proximate to the base substrate 601 [0079].  
It would have been obvious to one of ordinary skill in the art to modify Tien's invention with Imanishi’s structure in order to provide improved viewing angle characteristics, as taught by Imanishi [0002].

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tien et al. CN 104460159 in view of Lee et al. US 2015/0163968.
Claims 5, 7: Tien et al. disclose as above
Lee et al. teach
Claim 5: (Fig. 20D) the first slit line width ranges from 2 μm to 10 μm (in the first subpixel 190h, micro slits 199 having a slit width of about 3.1 μm), the first slit spacing (branch width plus slit width) ranges from 2 μm to 10 μm (2.6 + 3.1 = 5.7 μm), the second slit line width ranges from 2 μm to 10 μm (in the second subpixel 190l, micro slits 199 having a width of about 3.4 μm) [0171], and the second slit spacing (branch width plus slit width) ranges from 2 μm to 10 μm (2.8 + 3.4 = 6.2 μm) [0171]. 
Claim 7: (Fig. 20F) an area of the first sub-pixel region 191h (upper region) is smaller than an area of the second sub-pixel region 191l (lower region); the first slit line width (left/right sides of first sub-pixel region 191h) is greater than the second slit line width (V-shaped region of second sub-pixel region 191l), and the first slit spacing (slit spacing 
It would have been obvious to one of ordinary skill in the art to modify Tien's invention with Lee’s structure in order to provide improved reliability, as taught by Lee [0006].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tien et al. CN 104460159 in view of Lai et al. US 2012/0169956.
Claim 19: Tien et al. disclose as in claim 6 above
Lai et al. teach
(Fig. 5) channel width W to length L ratios of the two thin film transistors (503/505) are different (channel width W and the channel length L of the TFT are defined by the first metal layer, the second metal layer and the poly-silicon layer 507) [0023].
It would have been obvious to one of ordinary skill in the art to modify Tien's invention with Lai’s structure in order to provide improved capability of compensating a feed-through voltage, as taught by Lai [0002].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SANG V NGUYEN/
Primary Examiner, Art Unit 2871